OPINION ON PETITION TO REHEAR
Seagle-Paddock has asked for a rehearing on the basis of an out of court, off the record, understanding its counsel had with the Attorney General that there would be no reliance on the fact that Seagle-Pad-dock had not made application to the Attorney General for approval of a refund as provided by statute.
While the correspondence on this matter is hardly as clear cut in favor of this proposition as Seagle-Paddock regards it, the Attorney General accepts Seagle-Paddock’s interpretation of the correspondence and suggests that we decide the case on another basis than that employed in our opinion: namely, that § 67-2310 T.C.A. is supervening and that when it says it affords the only remedy, its declaration in that regard must prevail.
While we agree that this is the law, and that no suit can be maintained either by mandamus or otherwise to recover taxes that have not been paid under protest, we must adhere to our opinion, that under Section 67, Chapter 23, there are only two methods by which erroneously paid taxes can be recovered. One of these is by suit brought in accordance with § 67-2305 T.C.A. The other one of these is in accordance with § 67-2301 T.C.A.
The upshot of the matter is that the petition to rehear is not good. However, in consideration of the special circumstances of this case, and to do justice, to which this Court is committed, we hold in this case that the commencement of this *97suit tolled the running of the limitation period provided in § 67-2301, and that Sea-gle-Paddock has the time afforded by the statute to apply to the Attorney General for approval of its claimed refund.
The action of the Attorney General on the claim, which should be in accord with the merits of the claim and not in accord with the prior judgment of the commissioner thereon, shall be final and not subject to review.
DYER, C. J., CHATTIN and Mc-CANLESS, JJ., and WILSON, Special Judge, concur.